     Case 2:17-cv-00911-MRH-RCM Document 68 Filed 01/15/19 Page 1 of 2



                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               ________________

                                      No. 18-1707


                             RALPH SMITH;
    IGNATIUS HARRIS, individually and on behalf of all others similarly situated,
                                                 Appellants
                                            v.

                       ALLEGHENY TECHNOLOGIES, INC.;
                      STROM ENGINEERING CORPORATION



                      Appeal from the United States District Court
                        for the Western District of Pennsylvania
                         (D.C. Civil Action No. 2-17-cv-00911)
                       District Judge: Honorable Mark R. Hornak
                                   ________________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                  November 5, 2018

              Before: AMBRO, SCIRICA, and RENDELL, Circuit Judges

                                      JUDGMENT

      This cause came on to be heard on the record before the United States District
Court for the Western District of Pennsylvania and was submitted pursuant to Third
Circuit L.A.R. 34.1(a) on November 5, 2018.
      On consideration whereof, IT IS ORDERED AND ADJUDGED by this Court that
the judgment of the District Court entered on February 28, 2018, is hereby affirmed in
part and vacated in part and, as such, is remanded. Costs are not taxed. All of the above
in accordance with the opinion of this Court.
     Case 2:17-cv-00911-MRH-RCM Document 68 Filed 01/15/19 Page 2 of 2



                                                      ATTEST:


                                                      s/ Patricia S. Dodszuweit
                                                      Clerk
Dated: December 10, 2018




        Certified as a true copy and issued in lieu
        of a formal mandate on 01/15/2019


       Teste:
       Clerk, U.S. Court of Appeals for the Third Circuit
